Citation Nr: 0306330	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  98-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for thoracolumbar 
scoliosis.  

(The issue of entitlement to an increased disability 
evaluation for service-connected cervical disc disease, 
currently rated 20 percent disabling, will be the subject of 
a later decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1978 to 
June 1997.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from a December 1997 rating decision of 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Oakland, California, in pertinent 
part denying service connection for thoracolumbar scoliosis.  
In the course of appeal the veteran changed her place of 
residence and the RO now handling the veteran's claims is 
that in Denver, Colorado.  

In November 2002 the veteran testified before the undersigned 
at a hearing conducted at the RO, a transcript of which is 
contained in the claims folder.  

The Board is undertaking additional development on the 
appealed issue of entitlement to an increased disability 
evaluation for service-connected cervical disc disease, 
currently rated 20 percent disabling.  This additional 
development is pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9 (a)(2)).  When the development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.

In November 2002 testimony the veteran has raised the issue 
of entitlement to service connection for bladder incontinence 
as secondary to service-connected cervical disc disease.  As 
that issue has not been addressed by the RO and is 
accordingly not developed for appeal, it is referred to the 
RO for appropriate action.  

Other issues previously on appeal have been granted 
completely by the RO, or have been granted to the veteran's 
satisfaction.  Most recently, in a June 2000 submission, the 
veteran withdrew her appeal of a claim for an increased 
rating for toxoplasmosis with chorioretinitis of the left 
eye.  



FINDINGS OF FACT

1.  Thoracolumbar scoliosis clearly and unmistakably existed 
prior to service.  

2.  The thoracolumbar scoliosis which pre-existed service was 
aggravated during service, with aggravation-associated 
development of degenerative arthritis of the thoracolumbar 
spine.  There is not clear and unmistakable evidence that 
this increase in severity was merely the natural progress of 
the thoracolumbar scoliosis.  



CONCLUSIONS OF LAW

1.  The presumption of soundness at enlistment as regards the 
pre-service existence of thoracolumbar scoliosis is rebutted.  
38 U.S.C.A. §§ 1110, 1111, 1137, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.326 (2002).

2.  The pre-service thoracolumbar scoliosis was aggravated by 
service, including with development of associated 
degenerative arthritis of the thoracolumbar spine.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.306, 3.159, 3.303, 3.326 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Development

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5100 et seq. (West 2002) (VCAA); 
38 C.F.R. § 3.102, 3.159, 3.326(a).  The provisions of these 
statutes and regulations apply to this claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

By this decision the veteran the veteran has been afforded a 
complete grant of the benefit sought as to the issue of 
entitlement to service connection for thoracolumbar 
scoliosis, and with the grant of service connection for 
associated thoracolumbar degenerative arthritis, a greater 
benefit was granted than was initially claimed.  Accordingly, 
there is no reasonable possibility that additional assistance 
would further the veteran's claim.  

Service Connection

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is clear and 
unmistakable evidence that the increase in severity is due to 
the natural progress of the disease.  38 C.F.R. § 3.306 
(2002). 

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137.  

The service medical record reflects that the veteran's 
thoracolumbar scoliosis was first thoroughly evaluated in 
October 1978, showing full range of motion of the vertebral 
column, mild thoracolumbar scoliosis, and normal neurological 
examination.  Conservative therapy was then prescribed, but 
left hip and back pain persisted, and the veteran was re-
evaluated in June 1979, with no new orthopedic findings.  It 
was recommended that the veteran be discharged from service 
due to the scoliosis.  The June 1979 orthopedic examiner 
concluded clearly and unequivocally that the veteran's 
scoliosis did not meet the minimum standards for enlistment 
due to her scoliosis, and that she should therefore be 
medically discharged.  

However, further medical evaluation in June 1979 provided a 
different conclusion.  Upon initial service medical board 
examination in June 1979, an examiner noted right thoracic 
scoliosis from T5 to L1 of 28 degrees, and from L1 to S1 of 
17 degrees, with essentially the same physical findings as 
previously noted.  Nonetheless, the medical board concluded 
that the veteran's thoracolumbar scoliosis did not present a 
physical impairment preventing performance of her duties.  
She was found fit for full duty.  

Subsequent service medical records present with occasional 
difficulties associated with back pain, but the overriding 
disabling musculoskeletal condition was a cervical spine 
disorder manifested most prominently by degenerative disc 
disease and spinal stenosis.  

The veteran underwent another service initial medical board 
examination in November 1996.  On this occasion the medical 
board found her unfit for duty, and this resulted in the 
veteran's medical discharge from service.  Disabling 
conditions noted at that examination included multiple 
cervical disorders including degenerative disc disease, and 
other disorders unassociated with the veteran's thoracolumbar 
scoliosis.  However, progressive adult thoracic 
dextroscoliosis was assessed, presumably based in part on X-
rays taken in July 1995 showing progression of scoliosis to 
38 degrees of dextrocurvature centered at T9, and 20 degrees 
of levocurvature centered at L3.  

To support her claim, the veteran submitted a May 2000 
opinion from E. Brian Lindell, a private physician practicing 
orthopedic medicine.  Dr. Lindell informed that he had 
examined the veteran and reviewed her case history, and noted 
that she had adult progression of her scoliosis during her 
period of service, at a stage in life when scoliosis would 
generally be expected to have already matured into stability.  
Dr. Lindell noted the progression of the scoliosis curve from 
28 degrees at age 25 to 38 degrees at age 41.  He further 
noted that scoliosis in adults causes pain, with associated 
wear on joints leading to arthritis and secondary pain.  Dr. 
Lindell opined that the veteran's work was in service in the 
Coast Guard, to the extent that it involved active lifting, 
climbing, crawling, twisting, and turning, would have 
resulted in progression of the disease process due to her 
scoliosis.  

A VA medical opinion was obtained in August 2001.  The VA 
examiner reviewed the medical record and noted the same 
progression of the veteran's scoliosis noted by Dr. Lindell.  
The veteran reported to the VA examiner that she had 
persistent back pain during that interval and continuing to 
the present.  Examination showed good range of motion of the 
thoracolumbar spine, normal strength and no muscle atrophy.  
Mild thoracolumbar scoliosis was present.  The examiner 
opined that it was as likely as not that the veteran's 
thoracolumbar scoliosis, which existed prior to service, had 
been aggravated by service.  The examiner explained that 
malalignment due to the scoliosis had resulted in excess wear 
and tear in the course of heavy lifting, climbing, crawling, 
twisting, and turning activities such as were performed while 
on active duty, with resulting progression of degenerative 
arthritis of the thoracolumbar spine.  

In this case, the veteran's service entrance examination is 
not reflected in the claims folder.  The veteran's scoliosis 
may not have been detected prior to evaluation in October 
1978.  Nonetheless, the service medical record of X-rays of 
scoliosis with no history of onsetting injury, coupled with 
the June 1979 orthopedist's opinion that the veteran did not 
meet enlistment requirements due to her scoliosis, 
constitutes clear and unmistakable (obvious or manifest) 
evidence that the veteran's scoliosis pre-existed service.  
38 U.S.C.A. §§ 1111, 1137.  

Because the scoliosis pre-existed service, the remaining 
question is whether it was aggravated by service.  Service 
medical records and the post-service medical opinions of Dr. 
Lindell in May 2000 and the VA examiner in August 2001, taken 
together, are clear evidence that the veteran's scoliosis 
progressed beyond the natural course during the veteran's 
service, and hence was aggravated by service.  Dr. Lindell 
noted that natural progress of scoliosis was stabilization 
during adulthood, which did not happen in this case.  Both 
Dr. Lindell and the VA examiner noted that the veteran's 
activities in service caused this aggravation beyond the 
natural progress of the thoracolumbar scoliosis.  As the 
evidence favors the conclusion that the veteran's 
thoracolumbar scoliosis was aggravated during service, with 
associated onset or progression of degenerative arthritis of 
the thoracolumbar spine, service connection is warranted for 
thoracolumbar scoliosis and associated degenerative arthritis 
of the thoracolumbar spine on the basis of service 
aggravation.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.306; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  




ORDER

Service connection for thoracolumbar scoliosis and associated 
degenerative arthritis is granted. 



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

